By the Court,

Woodworth, J.
The commissioner allowed for subpoenas, tickets, and service of same on witnesses in each cause, when, in fact, no such services were rendered. There was a subpoena in the cause tried, which had been served on the witnesses. This was sufficient to entitle the defendants, in each cause, to charge for their attendance, as it was shewn the same witnesses were required in each cause, but would not justify an allowance for services not rendered. A deduction of those charges must therefore be made. 2. There was an allowance to a surveyor for travel *70fees, who resided in the village where the court was held, and of course could not be entitled to such fees. It was also objected that the allowance to the other witnesses, for travel fees, were overcharged, as their places of residence were less than 20 miles from the court-house, and yet they were allowed a day’s travel. This objection is too fastidious, and is not allowed. The commissioner also erred in taxing an affidavit of attendance of witnesses in each cause, when, in fact, there was but one offidavit. A deduction must be made-on that account, though the officer taking the affidavit is entitled to his fee for each cause named in the titles, A retaxation is ordered at the expense of the plaintiff.